UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-6457


UNITED STATES OF AMERICA,

             Plaintiff - Appellee,

             v.

DAVID L. HUGGARD,

             Defendant - Appellant.



Appeal from the United States District Court for the Western District of Virginia, at
Abingdon. James P. Jones, District Judge. (1:13-cr-00005-JPJ-1)


Submitted: July 20, 2017                                          Decided: July 25, 2017


Before DUNCAN and WYNN, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


David L. Huggard, Appellant Pro Se. Zachary T. Lee, Assistant United States Attorney,
Abingdon, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      David L. Huggard appeals from the district court’s order denying his motion for

judicial recusal and the production of documents. We have reviewed the record and find

no reversible error. Accordingly, we affirm for the reasons stated by the district court.

United States v. Huggard, No. 1:13-cr-00005-JPJ-1 (W.D. Va. Mar. 28, 2017). We deny

Huggard’s motion for appointment of counsel, and we dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.



                                                                            AFFIRMED




                                            2